                           IN THE UNITED STATES DISTzuCT COURT
                           FOR THI] NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION


('AMITRON .IACKSON.                                     )
                                                        )
                         Plaintiff.                     )
                                                        )
                                                        )
                                                        )
DALLAS COUNTY JAIL FACILITY.                            )
                                                        )
                         [)cltnclant.                   )   Civil Action No. 3:19-CV- I 504-C-BT


                                                     ORDER

       Before the Court are the Findings, Conclusions, and Recommendation of the United

States Magistrate Judge advising the Court that        Plaintiff s Complaint should be dismissed for

want of prosecution. Plaintiff has failed to file any objections and the time to do sohasnow

expired.

       'fhe Court has reviewed the Findings, Conclusions, and Recommendation for clear error

and finds none. It is therefore ORDERED that the Findings, Conclusions, and Recommendation

are hereby ADOPTED as the findings and conclusions of the             Court. For the reasons stated

therein, Plaintiff s Complaint is hereby DISMISSED without prejudice pursuant to Federal Rule

ofCivil    Procedure   4l(b).
                                        /
                                  ^
           SOORDERED       nis   7          dayof Septem ber. 2019.




                                                 I



                                                                 C      GS
                                                            R.          ,STATES      S    CT JUDGE
